DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/22, has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2018/0350755).

a.	Re claim 1, Huang et al. disclose a package structure, comprising: a semiconductor device 58 (see figs. 7A&10A-E and related text; see remaining of disclosure for more details) comprising a semiconductor die 44 (left one; see [0019]) and an insulating encapsulation 48 laterally covering the semiconductor die; a circuit substrate 60, bonded to and electrically coupled to the semiconductor device; a heat dissipating lid 70, bonded to the circuit substrate and thermally coupled to the semiconductor device, wherein the semiconductor device is located in a space (space defined by 70&76&60) confined by the heat dissipating lid and the circuit substrate, and the heat dissipating lid comprises: a cover portion 70A, having a first surface 70TS and a second surface 70BS-1 opposite to the first surface, wherein the cover portion comprises a recess 74 (or 74&72 or 72&73&74) therein, the recess has an opening at the second surface (explicit on fig. 7A), and a thickness of the recess is less than a thickness of the cover portion (explicit on fig. 7A), wherein the recess is part of the space; and a flange portion 70B, bonded to a periphery of the cover portion, wherein a material of the cover portion is the same as a material of the flange portion (explicit on fig. 7A and related text); and a thermal interface material layer 78, having opposite sides (side abutting surfaces 70Bs-1&70BS-2 and side abutting the top surfaces of dies 44 and encapsulant 48)), wherein the opposite sides of the thermal interface material layer are respectively in contact with and thermally coupled to the cover portion and a surface of the semiconductor die being free of the insulating encapsulation.
b.	Re claim 2, a portion of the thermal interface material is extended into the recess formed in the cover portion (see fig. 7A).

c.	Re claim 3, the thickness of the recess is approximately from 50µm to 100µm as measured along a stacking direction of the semiconductor device and the circuit substrate (see fig. 7A noting that the thickness of the recess is basically T3-T2 which is disclosed to be 30 microns to 70 microns, and is 70 microns for the deepest recess, thus also thickest portion 78B, resulting in the maximum bonding area between lid 70 and adhesive 78; see [0034]-[0036]).

d.	Re claim 4, a projection of the semiconductor device is within (at least partially) a projection of the recess formed in the cover portion on the circuit substrate along a stacking direction of the semiconductor device and the circuit substrate (see figs. 10A-E).

e.	Re claim 5, an area of the projection of the recess (when it is 72&73&74; see fig. 10E) formed in the cover portion is greater than or substantially equal (i.e. largely but not wholly) to an area of the projection of the semiconductor device (this is true for fig. 10E).

f.	Re claim 6, the cover portion comprises a first region (region corresponding to the footprint of recess 74) and a second region (remaining region from the first region to the flange portion 70B), the recess formed in the first region of the cover portion is laterally distant from the flange portion by the second region, wherein in a plane view along a stacking direction of the semiconductor device and the circuit substrate, the first region is in a rectangular shape while the second region is in an annulus shape surrounding the rectangular shape of the first region (implicit from the explanation above in view of figs. 10A-E).

g.	Re claim 7, the cover portion and the flange portion are an integral of a single material (explicit on fig. 7A and [0026]).

h.	Re claim 8, the first surface is a planar surface, and the second surface is a non-planar surface (explicit on fig. 7A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0350755).

a.	Re claim 9, Huang et al. disclose a package structure, comprising (see claim 1 rejection above as to which figures and paragraphs to read for each identified element): a semiconductor device 58 comprising a first semiconductor die 44 (left one; figs. 7A&10A-E), a second semiconductor die 44 (right one), and an insulating encapsulation 48 encapsulating the first semiconductor die and the second semiconductor die; a circuit substrate 60, bonded to and electrically coupled to the semiconductor device; and a heat dissipating lid 70, bonded to the circuit substrate and thermally coupled to the semiconductor device, wherein the semiconductor device is enclosed by the heat dissipating lid and the circuit substrate, and the heat dissipating lid comprises: a cover portion 70A, comprising a recess 74 (or 72&74 or 72&73&74) formed therein, wherein in a cross-section, the recess has a predetermined pattern having an included angle (obtuse angle between surface 70BS-2 and the inclined surface connecting it to surface 70BS-1 on the left in fig. 7A; in the alternative, the included angle is the right angle between the horizonal surface of recess 74 and a vertical surface of said recess 74) at a first location (location of portion 78B; for the underlined alternative above, the first location is the location of trench 74) overlapped with a second location (interface between 78 and the top surfaces of dies 44 and the top surface of all the portions of encapsulant 48), and the second location is overlapped with a portion of the insulating encapsulation between the first semiconductor die and the second semiconductor die (explicit on fig. 7A and in view of the explanations given above); and a flange portion 70B, bonded to a periphery of the cover portion. But Huang et al. do not appear to explicitly disclose the second semiconductor die different from the first semiconductor die. However, Huang et al. disclose that the semiconductor dies 44 can comprise a memory and logic dies (see [0018]). It is conventionally known in the art to provide semiconductor packages comprising a memory die and a logic die such as a processor die in order to process signals from/to the memory die. As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the left die 44 as a memory die and right one as a processor die in order to obtain an integrated semiconductor module as known in the art with a reasonable expectation of success.

b.	Re claim 10, the package structure of claim 9, further comprises: a thermal interface material 78, disposed between the second surface of the heat dissipating lid and a backside surface of the semiconductor device, wherein a portion of the thermal interface material is extended into the recess formed in the cover portion, wherein the cover portion and the flange portion are an integral of a single material.

c.	Re claim 11, a projection of the semiconductor device is within (at least in part) a projection of the recess formed in the cover portion on the circuit substrate along a stacking direction of the semiconductor device and the circuit substrate (figs. 10A-E).

d.	Re claim 12, the recess (when it is 74) formed in the cover portion is laterally distant from the flange portion and has an opening (in surface 70BS-1) facing towards the circuit substrate.

e.	Re claim 13, the predetermined pattern comprises a triangle or a trapezoid (figs. 10A-E).

f.	Re claim 14, the included angle is greater than about 90º and less than about 180º (see fig. 7A and claim 9 rejection above; note that “about 90º” basically means 90º +/- 10%x90, which is 81º to 99º, and the right angle for recess 74 is greater than the values 81º-89.99º).

g.	Re claim 15, see claim 3 rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deppisch et al. (US 2008/0017975) and Hung (US 9,287,194) disclose a package structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899